Citation Nr: 1608379	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for right leg shortening.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied service connection for right leg shortening, hearing loss, tinnitus, and depression.  Jurisdiction over the case was subsequently transferred to the RO in Indianapolis, Indiana.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain any additional documents pertinent to the matter addressed in this decision. 

The record shows that the Veteran has perfected an appeal as to the issues of service connection for a right hip disorder, to include as secondary to service-connected disability, and a request to reopen a claim for service connection for a back disorder.  See February 2010 statement of the case and March 2010 substantive appeal.  The Veteran has recently requested a Board hearing in connection with his appeal.  See September 2015 written hearing request.  However, the Board notes that these additional issues have not yet been certified to the Board, and it is unclear at this time whether the RO may be pursuing any additional development or readjudication without such certification.   See September 2015 deferral.  

In addition, the RO has indicated that the record contains a pending claim for compensation under 38 U.S.C.A. § 1151 based on VA medical treatment that requires rating board action prior to appellate jurisdiction.  See August 2015 deferral.

Therefore, these issues, including any outstanding actions needed based on the August 2015 and September 2015 deferrals, are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for right leg shortening, hearing loss, tinnitus, and depression, the Veteran originally indicated that he did not want a Board hearing in his January 2014 substantive appeal; however, he thereafter requested a hearing in a written statement received in September 2015.  To date, he has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a hearing before the Board.  38 C.F.R. § 20.704 (2015).

Regarding the claim for service connection for a cervical spine disorder, the record shows that the Veteran submitted a timely notice of disagreement with an April 2014 rating decision.  See July 2014 notice of disagreement.  However, a statement of the case (SOC) has not been issued.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should schedule the Veteran for a hearing with a Veterans Law Judge in accordance with his request for the issues of entitlement to service connection for right leg shortening, hearing loss, tinnitus, and depression.  See December 2013 statement of the case; January 2014 substantive appeal; September 2015 written hearing request.

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability.  See July 2014 notice of disagreement.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


